Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 22 is has been added so the rest of claims should be renumbered 21-39 instead of 21-40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 21, 24-26, 28-29, 31-33, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavery, US PGPUB 2015/0085111 in view of Davis et al., US PGPUB 2019/0188435 hereinafter referenced as Davis.

As to claim 21, Lavery discloses a computer-implemented method comprising: detecting, via a sensor, information for a plurality of customers located within a detectable range of the sensor, wherein the sensor is configured to detect the information for each of the plurality of customers when the plurality of customers are located within the detectable range of the sensor (imaging device 102, fig. 1, wherein the imaging device 102 is used to track the observed relative positions and natural motions of the people in the defined area);
determining, using a processing system, an identity of the user based on the detected information and a unique identifier for a user device that is associated with the user ([0009] for example, information can be stored in a database that classifies a user by their cell phone unique identifier (UID) or Media Access Control (MAC) address that is recognized by a local area wireless network).
Lavery does not specifically disclose after the determining of the identity of the user, detecting, via the sensor, a gesture performed by the user, wherein the gesture is directed to an item that is located within the detectable range of the sensor and the gesture includes one or more of accelerometer data from the user device, gyroscope data from the user device, and an image of the gesture from the sensor; and identifying, 
However, in the same endeavor, Davis discloses after the determining of the identity of the user, detecting, via the sensor, a gesture performed by the user, wherein the gesture is directed to an item that is located within the detectable range of the sensor and the gesture includes one or more of accelerometer data from the user device, gyroscope data from the user device, and an image of the gesture from the sensor; and identifying, using the processing system, an action associated with the detected gesture within a user-defined gesture table based on the identity of the user ([0025] e.g. a shopper's particular hand pose in grasping the item when putting it into a cart or onto a checkout conveyor may provide some clue about the item's identity, wherein the hand pose read as user’s gesture).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lavery to further include Davis’s purchasing process in order to improve shopping experience.

As to claim 29, Lavery discloses a computer-implemented system comprising: 
a memory ([0034] computer-readable storage mediums include, but are not limited to, a hard disk, a CD-ROM, an optical storage device, a magnetic storage device, a ROM (Read Only Memory), a PROM (Programmable Read Only Memory), an EPROM (Erasable Programmable Read Only Memory), an EEPROM (Electrically Erasable Programmable Read Only Memory) and a Flash memory); and
([0034] an embodiment can be implemented as a computer-readable storage medium having computer readable code stored thereon for programming a computer (e.g., comprising a processor) to perform a method as described and claimed herein) to: 
detect, via a sensor, information for a plurality of customers located within a detectable range of the sensor, wherein the sensor is configured to detect the information for each of the plurality of customers when the plurality of customers are located within the detectable range of the sensor (imaging device 102, fig. 1, wherein the imaging device 102 is used to track the observed relative positions and natural motions of the people in the defined area);
determine, using a processing system, an identity of the user based on the detected information and a unique identifier for a user device that is associated with the user ([0009] for example, information can be stored in a database that classifies a user by their cell phone unique identifier (UID) or Media Access Control (MAC) address that is recognized by a local area wireless network).
Lavery does not specifically disclose detect, via the sensor, a gesture performed by the user, wherein the gesture is directed to an item that is located within the detectable range of the sensor and the gesture includes one or more of accelerometer data from the user device, gyroscope data from the user device, and an image of the gesture from the sensor; and identify, using the processing system, an action 
However, in the same endeavor, Davis discloses detect, via the sensor, a gesture performed by the user, wherein the gesture is directed to an item that is located within the detectable range of the sensor and the gesture includes one or more of accelerometer data from the user device, gyroscope data from the user device, and an image of the gesture from the sensor; and identify, using the processing system, an action associated with the detected gesture within a user-defined gesture table based on the identity of the user ([0025] e.g. a shopper's particular hand pose in grasping the item when putting it into a cart or onto a checkout conveyor may provide some clue about the item's identity, wherein the hand pose read as user’s gesture).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lavery to further include Davis’s purchasing process in order to improve shopping experience.

As to claim 36, Lavery discloses a processor-readable non-transitory medium storing processor-issuable instructions, said instructions being configured to:
detect, via a sensor, information for a plurality of customers located within a detectable range of the sensor, wherein the sensor is configured to detect the information for each of the plurality of customers when the plurality of customers are located within the detectable range of the sensor (imaging device 102, fig. 1, wherein the imaging device 102 is used to track the observed relative positions and natural motions of the people in the defined area);
determine, using a processing system, an identity of the user based on the detected information and a unique identifier for a user device that is associated with the user ([0009] for example, information can be stored in a database that classifies a user by their cell phone unique identifier (UID) or Media Access Control (MAC) address that is recognized by a local area wireless network).
Lavery does not specifically disclose detect, via the sensor, a gesture performed by the user, wherein the gesture is directed to an item that is located within the detectable range of the sensor and the gesture includes one or more of accelerometer data from the user device, gyroscope data from the user device, and an image of the gesture from the sensor; and identify, using the processing system, an action associated with the detected gesture within a user-defined gesture table based on the identity of the user.
However, in the same endeavor, Davis discloses detect, via the sensor, a gesture performed by the user, wherein the gesture is directed to an item that is located within the detectable range of the sensor and the gesture includes one or more of accelerometer data from the user device, gyroscope data from the user device, and an image of the gesture from the sensor; and identify, using the processing system, an action associated with the detected gesture within a user-defined gesture table based on the identity of the user ([0025] e.g. a shopper's particular hand pose in grasping the item when putting it into a cart or onto a checkout conveyor may provide some clue about the item's identity, wherein the hand pose read as user’s gesture).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lavery to further include Davis’s purchasing process in order to improve shopping experience. 

As to claim 24, the combination of Lavery and Davis discloses the computer-implemented method of claim 21. The combination further disclose providing, via a further sensor, the unique identifier for the user device that is associated with the user when the user device is located within a detectable range of the further sensor (Lavery, [0022] Inasmuch as the mobile device can provide its unique identifier to the backend server, and the server can determine the location of the identified mobile device using the locationing system, and the identified mobile device is associated with a particular user in the video, the backend server can then associate the location with a user in the video, in accordance with the present invention).

As to claim 25, the combination of Lavery and Davis discloses the computer-implemented method of claim 21. The combination further disclose determining, using the processing system, the identity of the user based on the detected information and the unique identifier for the user device that is associated with the user includes providing the unique identifier for the user device that is associated with the user when the user device is located within a detectable range of the further sensor (Lavery, [0009] For example, information can be stored in a database that classifies a user by their cell phone unique identifier (UID) or Media Access Control (MAC) address that is recognized by a local area wireless network (e.g. Wi-Fi.TM.)).

As to claim 26, the combination of Lavery and Davis discloses the computer-implemented method of claim 21. The combination further disclose assigning a customer service representative to the user based on the gesture (Davis, FIG. 34 shows one such manner of communication to a human operator, i.e., a graphical depiction of the pile of merchandise, with a zone of high uncertainty 40 highlighted on a display screen (e.g., by color, bolding, flashing, etc.), so as to alert a checkout clerk about a location that may be checked for additional merchandise).

As to claim 28, the combination of Lavery and Davis discloses the computer-implemented method of claim 21. The combination further disclose after the determining of the identity of the user, determining a location of the user within a store, the store including the sensor (Lavery, [0014] for example, each user can be a customer shopping within the defined area of a retail store).

As to claim 31, the combination of Lavery and Davis discloses the computer-implemented system of claim 29. The combination further disclose processing instructions to provide, via a further sensor, the unique identifier for the user device that is associated with the user when the user device is located within a detectable range of (Lavery, [0022] Inasmuch as the mobile device can provide its unique identifier to the backend server, and the server can determine the location of the identified mobile device using the locationing system, and the identified mobile device is associated with a particular user in the video, the backend server can then associate the location with a user in the video, in accordance with the present invention).

As to claim 32, the combination of Lavery and Davis discloses the computer-implemented system of claim 29. The combination further disclose the processing instructions to determine, using the processing system, the identity of the user based on the detected information and the unique identifier for the user device that is associated with the user includes processing instructions to provide the unique identifier for the user device that is associated with the user when the user device is located within a detectable range of the further sensor (Lavery, [0009] For example, information can be stored in a database that classifies a user by their cell phone unique identifier (UID) or Media Access Control (MAC) address that is recognized by a local area wireless network (e.g. Wi-Fi.TM.)).

As to claim 33, the combination of Lavery and Davis discloses the computer-implemented system of claim 29. The combination further disclose processing instructions to assign a customer service representative to the user based on the gesture (Davis, FIG. 34 shows one such manner of communication to a human operator, i.e., a graphical depiction of the pile of merchandise, with a zone of high uncertainty 40 highlighted on a display screen (e.g., by color, bolding, flashing, etc.), so as to alert a checkout clerk about a location that may be checked for additional merchandise).

As to claim 35, the combination of Lavery and Davis discloses the computer-implemented system of claim 29. The combination further disclose after the determining of the identity of the user, processing instructions to determine a location of the user within a store, the store including the sensor (Lavery, [0014] for example, each user can be a customer shopping within the defined area of a retail store).

As to claim 37, the combination of Lavery and Davis discloses the computer-implemented system of claim 36. The combination further disclose instructions configured to send, using the processing system, a command to a remote computer system, the command instructing the remote computer system to perform the action for the item, the action corresponding to the detected gesture from the user- defined gesture table (Davis, such data is checked against the store's database record of recent checkout transactions (e.g., in the past 2 or 5 minutes) to confirm that the identified item was the subject of a recent checkout transaction at a store checkout station).

As to claim 38, the combination of Lavery and Davis discloses the computer-implemented system of claim 36. The combination further disclose instructions configured to provide, via a further sensor, the unique identifier for the user device that (Lavery, [0022] Inasmuch as the mobile device can provide its unique identifier to the backend server, and the server can determine the location of the identified mobile device using the locationing system, and the identified mobile device is associated with a particular user in the video, the backend server can then associate the location with a user in the video, in accordance with the present invention).

As to claim 39, the combination of Lavery and Davis discloses the computer-implemented system of claim 36. The combination further disclose the instructions configured to determine, using the processing system, the identity of the user based on the detected information and the unique identifier for the user device that is associated with the user includes instructions configured to provide the unique identifier for the user device that is associated with the user when the user device is located within a detectable range of the further sensor (Lavery, [0009] For example, information can be stored in a database that classifies a user by their cell phone unique identifier (UID) or Media Access Control (MAC) address that is recognized by a local area wireless network (e.g. Wi-Fi.TM.)).

As to claim 40, the combination of Lavery and Davis discloses the computer-implemented system of claim 36. The combination further disclose instructions configured to modify an account data of the user corresponding to the unique identifier in response to the remote computer system performing the action for the item.

Claims 23, 27, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lavery and Davis as applied to claim 21 above, and further in view of Wang et al., US PGPUB 2012/0281129 hereinafter referenced as Wang.

As to claim 23, the combination of Lavery and Davis does not specifically disclose the computer-implemented method of claim 21, further comprising sending, using the processing system, a command to a remote computer system, the command instructing the remote computer system to perform the action for the item, the action corresponding to the detected gesture from the user-defined gesture table.
However, in the same endeavor, Wang discloses sending, using the processing system, a command to a remote computer system, the command instructing the remote computer system to perform the action for the item, the action corresponding to the detected gesture from the user-defined gesture table ([0051] The gesture detection application 140 is associated with a gesture-to-command map 142, hereafter `command map` which is a database storing a look up table (LUT) which corresponds one or more predefined reference gestures received through sensors of the terminal 100 to operating commands associated with the front and rear cameras 105a, 105b).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lavery and Davis to further include Wang’s lookup table in order to activate user’s transaction quickly with intention of improving shopping experience.

As to claim 27, the combination of Lavery, Davis and Wang discloses the computer-implemented method of claim 23. The combination further disclose modifying an account data of the user corresponding to the unique identifier in response to the remote computer system performing the action for the item (Davis, such data is checked against the store's database record of recent checkout transactions (e.g., in the past 2 or 5 minutes) to confirm that the identified item was the subject of a recent checkout transaction at a store checkout station).

As to claim 30, the combination of Lavery and Davis does not specifically disclose the computer-implemented system of claim 29, further comprising processing instructions to send, using the processing system, a command to a remote computer system, the command instructing the remote computer system to perform the action for the item, the action corresponding to the detected gesture from the user- defined gesture table.
However, in the same endeavor, Wang discloses processing instructions to send, using the processing system, a command to a remote computer system, the command instructing the remote computer system to perform the action for the item, the action corresponding to the detected gesture from the user- defined gesture table ([0051] The gesture detection application 140 is associated with a gesture-to-command map 142, hereafter `command map` which is a database storing a look up table (LUT) which corresponds one or more predefined reference gestures received through sensors of the terminal 100 to operating commands associated with the front and rear cameras 105a, 105b).


As to claim 34, the combination of Lavery, Davis and Wang discloses the computer-implemented system of claim 30. The combination further disclose processing instructions to modify an account data of the user corresponding to the unique identifier in response to the remote computer system performing the action for the item.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        8/13/2021